STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     FOR PUBLICATION
                                                                     September 29, 2016
               Plaintiff-Appellee,

v                                                                    No. 332018
                                                                     St. Joseph Circuit Court
MELISSA LEE JONES,                                                   LC No. 15-019724-FC

               Defendant-Appellant.


Before: MURRAY, P.J., and HOEKSTRA and BECKERING, JJ.

MURRAY, P.J. (concurring).

        I concur in the majority opinion’s statutory analysis, which in the end properly concludes
that the Legislature did not include a fetus in the definition of “child” for purposes of the first-
degree child abuse statute. MCL 750.136b(2). I write separately to briefly address several
arguments put forth by defendant. First, although in her brief defendant discusses Roe v Wade,
410 U.S. 113; 93 S. Ct. 705; 35 L. Ed. 2d 147 (1973), and several federal and state decisions issued
subsequent to Roe, as the majority opinion makes clear this case is not about the Fourteenth
Amendment to the United States Constitution. Instead, it is only about how to interpret a word
used in a Michigan statute, and how to apply the definition provided by the Legislature. As a
result, whether Roe and its progeny were correctly decided (a matter which we have no control
over anyway) is not an issue before this Court,1 and consequently there is no reason to opine on
that issue. Second, we do not opine on whether a fetus should be included in the statutory
definition of “child,” as that decision is solely within the province of the legislative branch.
People v Williams, 288 Mich. App. 67, 74-75; 792 NW2d 384 (2010). Instead, this case, like
most cases we deal with on a daily basis, requires us to apply statutory words and phrases and to
determine their meaning as intended by the Legislature. Since the majority opinion has
adequately done so, I fully concur in that opinion.



                                                             /s/ Christopher M. Murray


1
  But see Planned Parenthood v Casey, 505 U.S. 833, 944; 112 S. Ct. 2791; 120 L. Ed. 2d 674
(1992) (REHNQUIST, C.J., dissenting)


                                                -1-